Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 7/14/2022, wherein claims 1-10,12,14,17-24 are pending and claims 8 and 12 are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler et al. (U.S. 20130227857).

Regarding claim 23, Schindler teaches an article of footwear (10)(figs. 1-6), comprising: an upper (12) including an exterior surface (exterior surface of 12); a sole structure (24) engaged with the upper (para. 21), wherein at least one of the sole structure and the upper define an interior volume configured to receive a wearer's foot (interior of 10 that receives the wearer’s foot, paras. 19,20); and a fluid-filled bladder system (30/130) including: a foot-support bladder system (A of 32, see annotated fig.) providing at least a portion of a plantar support surface (figs. 1,2), wherein the foot-support bladder system is engaged with or formed as part of at least one of the upper or the sole structure (para. 23), a foot-securing bladder system (34,36,38,40) engaged with the upper and located at least partially within the exterior surface of the upper (para. 23), a fluid-flow connecting system (32 excluding A) placing the foot-support bladder system (A of 32) and the foot-securing bladder system (34,36,38,40) in fluid communication with one another (para. 24), and a fluid-flow control system (190,192)(para. 38) configured to control flow of fluid between the foot- support bladder system (A of 32) and the foot-securing bladder system (34,36,38,40) through the fluid-flow connecting system (para. 38), wherein the fluid-flow control system (190,192) is configured to change the fluid-filled bladder system (30/130) between: (a) a foot-insertion configuration (configuration where air flow is allowed between the foot-support and foot-securing bladder systems such that the foot-support bladder system contains a first volume of fluid and the foot-securing bladder system contains a second volume of fluid) in which the foot-support bladder system contains a first volume of fluid and the foot-securing bladder system contains a second volume of fluid, and (b) a foot-securing configuration (configuration after receiving a wearer’s foot where the wearer is standing on the foot-support bladder system thereby forcing air from the foot-support bladder system into the fluid-flow connecting system and foot securing bladder system, 192 closing valves 190 thereby maintaining increased fluid volume within the foot-support bladder system, para. 38)  in which the foot-support bladder system contains a third volume of fluid and the foot-securing bladder system contains a fourth volume of fluid, wherein the first volume of fluid is greater than the third volume of fluid and the second volume of fluid is less than the fourth volume of fluid (due to pressure from wearer’s foot moving fluid from the foot-support bladder system to foot-securing bladder system and closing valves), and wherein a first portion (at least a portion of surface of 72b  facing the wearer’s foot) of an outer surface of the foot-securing bladder system (surface of 34,36,38,40 facing the wearer’s foot) extends further away from the exterior surface of the upper and further inward to the interior volume in the foot-securing configuration as compared to a position of the first portion of the outer surface of the foot- securing bladder system in the foot-insertion configuration (due to increased volume of fluid  in 72b in the foot securing configuration), and wherein the fluid-flow control system (190,192)(para. 38) includes a switch (192) configured to control opening and closing at least a portion of the fluid-flow connecting system to thereby switch the fluid-filled bladder system between the foot-securing configuration and the foot-insertion configuration (para. 38, 192 allows opening and closing of 190 which enables switching the fluid-filled bladder system between the foot- securing configuration and the foot-insertion configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7,9,10,14,17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al. (U.S. 20130227857) in view of Hazenberg et al. (U.S. 20130266773) in view of Meschter et al. (U.S. 20100037483) and further in view of Tadin (U.S. 20090313853).

Regarding claim 1, Schindler teaches an article of footwear (10)(figs. 1-6), comprising: an upper (12) including an exterior surface (exterior surface of 12); a sole structure (24) engaged with the upper (para. 21), wherein at least one of the sole structure and the upper define an interior volume configured to receive a wearer's foot (interior of 10 that receives the wearer’s foot, paras. 19,20); and a fluid-filled bladder system (30/130) including: a foot-support bladder system (A of 32, see annotated fig.) providing at least a portion of a plantar support surface (figs. 1,2), wherein the foot-support bladder system is engaged with or formed as part of at least one of the upper or the sole structure (para. 23), a foot-securing bladder system (34,36,38,40) engaged with the upper and located at least partially within the exterior surface of the upper (para. 23), a fluid-flow connecting system (32 excluding A) placing the foot-support bladder system (A of 32) and the foot-securing bladder system (34,36,38,40) in fluid communication with one another (para. 24), and a fluid-flow control system (190,192)(para. 38) configured to control flow of fluid between the foot- support bladder system (A of 32) and the foot-securing bladder system (34,36,38,40) through the fluid-flow connecting system (para. 38), wherein the fluid-flow control system (190,192) is configured to change the fluid-filled bladder system (30/130) between: (a) a foot-insertion configuration (configuration where air flow is allowed between the foot-support and foot-securing bladder systems such that the foot-support bladder system contains a first volume of fluid and the foot-securing bladder system contains a second volume of fluid) in which the foot-support bladder system contains a first volume of fluid and the foot-securing bladder system contains a second volume of fluid, and (b) a foot-securing configuration (configuration after receiving a wearer’s foot where the wearer is standing on the foot-support bladder system thereby forcing air from the foot-support bladder system into the fluid-flow connecting system and foot securing bladder system, 192 closing valves 190 thereby maintaining increased fluid volume within the foot-support bladder system, para. 38)  in which the foot-support bladder system contains a third volume of fluid and the foot-securing bladder system contains a fourth volume of fluid, wherein the first volume of fluid is greater than the third volume of fluid and the second volume of fluid is less than the fourth volume of fluid (due to pressure from wearer’s foot moving fluid from the foot-support bladder system to foot-securing bladder system and closing valves), and wherein a first portion (at least a portion of surface of 72b  facing the wearer’s foot) of an outer surface of the foot-securing bladder system (surface of 34,36,38,40 facing the wearer’s foot) extends further away from the exterior surface of the upper and further inward to the interior volume in the foot-securing configuration as compared to a position of the first portion of the outer surface of the foot- securing bladder system in the foot-insertion configuration (due to increased volume of fluid  in 72b in the foot securing configuration), and at least one of the foot-support bladder system and the foot-securing bladder system includes: a bladder formed by a set of bonded sheets forming an interior volume (each system includes parts of 30/130 and therefore includes a bladder formed by a set of bonded sheets forming an interior volume, para. 22); 

but doesn’t specifically teach a tensile member positioned between the set of bonded sheets in the interior volume such that, when the bladder is under a higher fluid volume condition, the tensile member is in a stretched position and, when the bladder is under a lower fluid volume condition, the tensile member is in an unstretched position, and wherein at least a portion of the exterior surface of the upper includes a support structure and wherein at least a portion of the foot- securing bladder system is located between the support structure and the interior volume such that the first portion of the outer surface of the foot-securing bladder system extends toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot-insertion configuration to the foot-securing configuration, and wherein the fluid-flow control system includes an electronic switch configured to control opening and closing at least a portion of the fluid-flow connecting system to thereby switch the fluid-filled bladder system between the foot- securing configuration and the foot-insertion configuration.
	Hazenberg teaches a footwear bladder (40) formed by a set of bonded sheets forming an interior volume (para. 29, 32): and a tensile member (50) positioned between the set of bonded sheets in the interior volume (figs. 3-5) such that, when the bladder is under a higher fluid volume condition, the tensile member is in a stretched position and, when the bladder is under a lower fluid volume condition, the tensile member is in an unstretched position (para. 38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have positioned a tensile member between the set of bonded sheets in the interior volume such that, when the bladder is under a higher fluid volume condition, the tensile member is in a stretched position and, when the bladder is under a lower fluid volume condition, the tensile member is in an unstretched position in view of Hazenberg in order to retain the intended shape of the bladder when pressurized, thereby preventing unwanted bulging (para. 32 of Hazenberg).
	The Schindler/Hazenberg combined reference doesn’t specifically teach wherein at least a portion of the exterior surface of the upper includes a support structure and wherein at least a portion of the foot- securing bladder system is located between the support structure and the interior volume such that the first portion of the outer surface of the foot-securing bladder system extends toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot-insertion configuration to the foot-securing configuration and wherein the fluid-flow control system includes an electronic switch configured to control opening and closing at least a portion of the fluid-flow connecting system to thereby switch the fluid-filled bladder system between the foot- securing configuration and the foot-insertion configuration.
Meschter teaches footwear (figs. 1-3) wherein at least a portion of the exterior surface of the upper (31,40)(para. 29) includes a support structure (40) that resists stretch (para. 31) and extends along the length of the upper (figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a support structure that resists stretch to the upper of the Schindler/Hazenberg combined reference such that at least a portion of the exterior surface of the upper includes the support structure extending along the length of the upper in view of Meschter thereby resulting in at least a portion of the foot- securing bladder system located between the support structure and the interior volume in order to provide increased support to the wearer’s foot via reinforcement (para. 31 of Meschter). The Schindler/Hazenberg/Meschter combined reference would achieve the functionality of the first portion of the outer surface of the foot-securing bladder system extending toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot-insertion configuration to the foot-securing configuration due to the support structure extending over sides of the bladder system and resisting stretch. 
The Schindler/Hazenberg/Meschter combined reference would result in at least a portion of the foot- securing bladder system located between the support structure and the interior volume  because the support structure is at the exterior surface of the upper extending along the length of the upper, the foot-securing bladder system is interior of the support structure along the length of the upper, and the bladder system surrounds the interior volume such that at least a portion of the foot- securing bladder system is located between the support structure and the interior volume.
The Schindler/Hazenberg/Meschter combined reference  teaches providing a control device (192) to control opening and closing of valve 190 (para. 38), but fails to teach wherein the fluid-flow control system includes an electronic switch configured to control opening and closing at least a portion of the fluid-flow connecting system to thereby switch the fluid-filled bladder system between the foot- securing configuration and the foot-insertion configuration.
Tadin teaches an article of footwear (fig. 25B) including a fluid-flow control system that includes an electronic switch configured to control opening and closing at least a portion of the fluid-flow connecting system (paras. 7, 367).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included in the fluid-flow control system of the combined reference an electronic switch configured to control opening and closing at least a portion of the fluid-flow connecting system in view of Tadin in order to provide a fast and convenient way to control opening and closing of the valves. It is additionally noted that it is known in the art to control valves via mechanical devices or electromechanical systems (para. 364 of Tadin) to provide the predictable results of opening and closing valves. The combined reference would result in the electronic switch enabling switching the fluid-filled bladder system between the foot- securing configuration and the foot-insertion configuration by allowing opening and closing of at least a portion of the fluid-flow connecting system.
	The examiner notes that the italicized limitations in the prior art rejections are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior to perform the claimed function as the examiner explains after each functional limitation.
Regarding claim 2, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches the foot-securing bladder system (34,36,38,40) includes a first foot-securing chamber (72b) located at one or more of: a lateral heel area of the upper, a medial heel area of the upper, a rear heel area of the upper, a lateral midfoot area of the upper (figs. 4,5), a medial midfoot area of the upper, a lateral forefoot area of the upper, a medial forefoot area of the upper, an instep area of the upper, or a forward toe covering portion of the upper.
Regarding claim 3, the Schindler/Hazenberg/Meschter/Tadin combined reference combined reference teaches the foot-securing bladder system (34,36,38,40)  includes a first foot-securing chamber (72b) that includes the first portion of the outer surface (surface of 72b  facing the wearer’s foot)  of the foot-securing bladder system and a second foot-securing chamber (62c) containing a second portion of the outer surface (surface of 62c  facing the wearer’s foot)   of the foot-securing bladder system, wherein the second portion of the outer surface of the foot-securing bladder system extends further away from the exterior surface of the upper in the foot-securing configuration and further inward into the interior volume as compared to a position of the second portion of the outer surface of the foot-securing bladder system in the foot-insertion configuration (due to increased volume of fluid  in 62c in the foot securing configuration).
Regarding claim 4, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches the first foot-securing chamber (72b) is located on a lateral side (20) of the upper and the second foot-securing chamber (62c) is located on a medial side (18) of the upper.
Regarding claim 5, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches the fluid-flow connecting system (32 excluding A) includes a first fluid conduit (B, see annotated fig.) connecting the foot-support bladder system (A of 32) and the first foot-securing chamber (72b) and a second fluid conduit (C, see annotated fig.)) connecting the foot-support bladder system (A of 32)  and the second foot-securing chamber (62c).
Claim 3 is redefined for claim 6 such that the second foot-securing chamber is (72c).
Regarding claim 6, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches the first foot-securing chamber (72b) is located on a lateral side (20) of the upper and the second foot-securing chamber (72c) is located on the lateral side (20) of the upper.
Regarding claim 7, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches wherein the fluid-flow connecting system (32 excluding A) includes a first fluid conduit (B) connecting the foot-support bladder system (A of 32) and the first foot-securing chamber (72b)  and a second fluid conduit (D, see annotated fig.) connecting the foot-support bladder system (A of 32)  and the second foot-securing chamber (72c).

Claim 3 is redefined for claim 9 such that the first foot-securing chamber is (62b).

Regarding claim 9, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches the first foot-securing chamber (62b) is located on a medial side (18) of the upper and the second foot-securing chamber (62c)  is located on the medial side (18) of the upper.
Regarding claim 10, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches the fluid-flow connecting system includes a first fluid conduit (E, see annotated fig.)) connecting the foot-support bladder system (A of 32) and the first foot-securing chamber (62b) and a second fluid conduit (C) connecting the foot-support bladder system (A of 32)  and the second foot-securing chamber (62c).
Regarding claim 14, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches the foot-securing bladder system (34,36,38,40)  includes a first foot-securing chamber (62c) located at a medial midfoot area of the upper (figs. 1,2) and a second foot-securing chamber (72c) located at a lateral midfoot area of the upper (figs. 1,2,4,5).
Regarding claim 17, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches changing the fluid-filled bladder system from the foot-insertion configuration to the foot-securing configuration involves movement of fluid only between the foot-support bladder system and the foot-securing bladder system, and wherein changing the fluid-filled bladder system from the foot-securing configuration to the foot-insertion configuration involves movement of fluid only between the foot-support bladder system and the foot-securing bladder system (as defined in claim 1, para. 38).
Regarding claim 18, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches the fluid-flow control system includes a valve operably connected to the electronic switch, and wherein activation of the electronic switch changes the valve from an open configuration to a close configuration to prevent fluid flow to the at least the portion of the fluid- flow connecting system (para. 367 of Tadin).
Regarding claim 21, the Schindler/Hazenberg/Meschter/Tadin combined reference teaches the support structure includes at least one support rib (41 and/or portions of 40 extending up from the sole member to 34 and/or 40 extending from front end to rear end below 44 , para. 35, 41 can be made of metals such as aluminum and steel), and wherein at least a portion of the foot-securing bladder system is located between the at least one support rib and an interior surface of the upper (per combination of Schindler and Meschter outlined in claim 1), and wherein the at least one support ribs is positioned in the exterior surface of the upper (per combination of claim 1 and examiner notes fig. 15E of Meschter shows 41 in the exterior surface) such that the exterior surface of the upper is more resistant to deformation than the interior surface of the upper  (para. 23)(exterior surface would be more resistant to deformation due to support structure, para. 31 of Meschter).

    PNG
    media_image1.png
    522
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    652
    media_image2.png
    Greyscale

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al. (U.S. 20130227857) in view of Hazenberg et al. (U.S. 20130266773) in view of Meschter et al. (U.S. 20100037483) in view of Tadin (U.S. 20090313853) and further in view of Hann (U.S. 20070175066).
Regarding claim 22, the Schindler/Hazenberg/Meschter/Tadin combined reference fails to teach the foot- support bladder system includes a stop member formed of a resilient material and configured to limit an amount of compression of the foot-support bladder system.
Hann teaches an article of footwear (100) including a foot-supporting compressible member (170,180)(para. 91), wherein the foot-supporting compressible member includes a stop member (618’) (fig. 30) formed of a resilient material (foam) and configured to limit an amount of compression of the foot-supporting compressible member (para. 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a stop member formed of a resilient material and configured to limit an amount of compression of the foot-support bladder system to the foot- support bladder system of the Schindler/Hazenberg/Meschter/Tadin combined reference in view of Hann in order to act as an over compression support or stop thereby preventing over compression of the foot-support bladder system (para. 112 of Hann).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al. (U.S. 20130227857) in view of Meschter et al. (U.S. 20100037483).

Regarding claim 24, Schindler fails to teach at least a portion of the exterior surface of the upper includes a support structure, and wherein at least a portion of the foot-securing bladder system is located between the support structure and the interior volume, such that the first portion of the outer surface of the foot- securing bladder system extends toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot- insertion configuration to the foot-securing configuration.
Meschter teaches footwear (figs. 1-3) wherein at least a portion of the exterior surface of the upper (31,40)(para. 29) includes a support structure (40) that resists stretch (para. 31) and extends along the length of the upper (figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a support structure that resists stretch to the upper of the Schindler/Hazenberg combined reference such that at least a portion of the exterior surface of the upper includes the support structure extending along the length of the upper in view of Meschter thereby resulting in at least a portion of the foot- securing bladder system located between the support structure and the interior volume   in order to provide increased support to the wearer’s foot. The Schindler/ Meschter combined reference would achieve the functionality of the first portion of the outer surface of the foot-securing bladder system extending toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot-insertion configuration to the foot-securing configuration due to the support structure extending over sides of the bladder system and resisting stretch. 
The Schindler/ Meschter combined reference would result in at least a portion of the foot- securing bladder system located between the support structure and the interior volume  because the support structure is at the exterior surface of the upper extending along the length of the upper, the foot-securing bladder system is interior of the support structure along the length of the upper, and the bladder system surrounds the interior volume such that at least a portion of the foot- securing bladder system is located between the support structure and the interior volume.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakic (U.S. Patent No. 6014823) in view of Carlson et al. (U.S. Patent No. 6362387).
Regarding claim 19, Lakic teaches an article of footwear (figs .61,62), comprising: a sole structure (85); and an upper (upper of 213, 185)(185 includes the structure shown in fig. 60 which includes 221) engaged with the sole structure (fig. 62), wherein the upper (a) includes an exterior structure extending in a direction away from the sole structure (fig. 62), (b) at least in part, defines a foot-receiving opening (opening to receive foot, fig. 62), (c) includes a fluid-filled bladder system (185) engaged with or formed as part of at least one of the upper or the sole structure (figs. 61,62) (col. 19, lines 1-11), the article of footwear having an upper rim (upper rim of 213 that surrounds the opening, fig. 62), an upper interior edge (upper interior edge of 213 adjacent upper rim), and upper exterior edge(upper exterior edge of 213 adjacent upper rim), and an outer surface of the fluid-filled bladder system (surface of 185 (which includes 221) that faces the wearer’s foot, wherein the surface facing the interior of the bladder is the inner surface), and an interior foot-receiving chamber of the article of footwear (within 213, figs. 61,62), but fails to teach a friction reducing agent, wherein the friction reducing agent includes: a first portion extending over the upper rim of the foot-receiving opening and along the upper 6Application No. 15/790,536Docket No.: 005127.02043/160010US02 Amendment dated January 28, 2022 After Final Office Action of Cannot interpret entered dateinterior edge and the upper exterior edge proximate of the foot-receiving opening, and a second portion applied to at least a portion of the outer surface of the fluid-filled bladder system located within the interior foot-receiving chamber of the article of footwear.
Carlson teaches an article of footwear (fig. 11) having a friction reducing agent (122) (col. 9, lines 18-23)  including a first portion extending over an upper rim  (rim at top of 108) of the foot-receiving opening and along an upper 6Application No. 15/790,536Docket No.: 005127.02043/160010US02 Amendment dated January 28, 2022 After Final Office Action of Cannot interpret entered date interior edge and an upper exterior edge proximate of the foot-receiving opening (fig. 11, col. 9, lines 18-23), and also teaches applying a friction reducing agent (86) to an outer surface of an insole to reduce abrasion in a high load support area (fig. 10, col. 7, lines 58-67, col. 8, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a friction reducing agent including a first portion extending over the upper rim of the foot-receiving opening and along the upper 6Application No. 15/790,536Docket No.: 005127.02043/160010US02 Amendment dated January 28, 2022After Final Office Action of Cannot interpret entered dateinterior edge and the upper exterior edge proximate of the foot-receiving opening of Lakic, and a second portion applied to at least a portion of the outer surface of 221 that would face the wearer’s foot which is located within the interior foot-receiving chamber of the article of footwear in view of Carlson in order to reduce sheer at and adjacent the upper rim (col. 9, lines 18-23 of Carlson), and to provides a low friction surface area to reduce abrasion against the wearer’s foot (col. 7, lines 58-67, col. 8, lines 1-7 of Carlson).
Regarding claim 20, the Lakic/Carlson combined reference further teaches the friction reducing agent includes a polytetrafluoroethylene component in the form of a tape that adheres to a component of the upper (col. 2, lines 65-67, col. 3, lines 1-30, col. 8, lines 44-45, col. 9 lines 18-22, fig. 11 of Carlson).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the combination of the four references to reject claim 1 is based off of impermissible hindsight, the examiner contends that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner provides motivation for each combination supported by the prior art (para. 32 of Hazenberg, para. 31 of Meschter, para. 364 of Tadin).
Regarding applicant’s argument that Schindler fails to specifically teach the claimed functional language such as switching the fluid-filled bladder system that includes a foot-support bladder system and a foot-securing bladder system between: (a) a foot-insertion configuration and (b) a foot-securing configuration because Schindler teaches using 190,192 to change the pressure within the bladder 130 according to the wearer's desires rather than specifically to switch between the claimed foot-insertion configuration and foot-securing configuration, the examiner contends that the fluid-flow control system being configured to change the fluid-filled bladder system between a foot-insertion configuration and a foot-securing configuration is reciting a functionality/intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the manner of operating the claimed invention does not differentiate apparatus claims from the prior art, “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” . This rational is applicable to both anticipation and obviousness rejections. (MPEP 2114 I and II). The examiner has explained in detail in the rejections above how the prior art would achieve the claimed functionality/intended use. The applicant has not provided persuasive reasoning as to why the structure of the prior art would not be capable of achieving the claimed functionality/intended use and therefore, the examiner does not find this argument to be persuasive.

Regarding applicant’s argument that Schindler fails to specifically teach a first portion of an outer surface of the foot-securing bladder system extends further away from the exterior surface of the upper and further inward into the interior volume of the article of footwear in the foot-securing configuration as compared to a position of the first portion of the outer surface of the foot-securing bladder system in the foot-insertion configuration, the examiner contends that this is a recitation of intended use/ functionality of the claimed invention. The examiner has explained in detail in the rejections above how the prior art would achieve the claimed functionality/intended use. The applicant has not provided persuasive reasoning as to why the structure of the prior art would not be capable of achieving the claimed functionality/intended use and therefore, the examiner does not find this argument to be persuasive.

Regarding applicant’s argument that Schindler, Hazenberg, and Meschter fail to teach “(a) at least a portion of the exterior surface of the upper includes a support structure, and (b) at least a portion of the foot-securing bladder system is located between the support structure and the interior volume, such that the first portion of the outer surface of the foot-securing bladder system extends toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot-insertion configuration to the foot- securing configuration” because Meschter doesn’t teach the claimed bladder configuration and function and Schindler doesn’t describe the bladder shape changes and therefore nothing in Meschter would lead one of ordinary skill in the art to modify the Schindler structure to achieve these features, the examiner contends that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Meschter teaches a support structure (40) that resists stretch that forms a portion of the exterior surface of the upper (para. 31, figs. 1,2). Adding a support structure that resists stretch to the upper of the Schindler/Hazenberg combined reference as claimed and outlined in the rejection above would provide increased support to the wearer’s foot via reinforcement (para. 31 of Meschter). The Schindler/Hazenberg/Meschter combined reference would achieve the functionality of the first portion of the outer surface of the foot-securing bladder system extending toward the interior volume more than the exterior surface moves away from the interior volume when changing the fluid-filled bladder system from the foot-insertion configuration to the foot-securing configuration due to the support structure extending over sides of the bladder system and resisting stretch. 
The Schindler/Hazenberg/Meschter combined reference would result in at least a portion of the foot- securing bladder system located between the support structure and the interior volume  because the support structure is at the exterior surface of the upper extending along the length of the upper, the foot-securing bladder system is interior of the support structure along the length of the upper, and the bladder system surrounds the interior volume such that at least a portion of the foot- securing bladder system is located between the support structure and the interior volume. This is not an improper hindsight reconstruction because the examiner has provided motivation supported by Meschter for the combination. The examiner simply explains how the combination of references achieves the claimed structure/function. 
	Regarding applicant’s argument that Tadin fails to teach or remotely suggest using the control system of Figs. 25A and 25B to control opening and closing at least a portion of a fluid-flow connecting system to switch a fluid- filled bladder system of an article of footwear between a foot-securing configuration and a foot- insertion configuration, the examiner contends that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Schindler teaches providing a control device (192) to control opening and closing of valve 190 (para. 38) but doesn’t specifically teach an electronic switch. Tadin teaches an article of footwear (fig. 25B) including a fluid-flow control system that includes an electronic switch configured to control opening and closing at least a portion of the fluid-flow connecting system (paras. 7, 367). One of ordinary skill in the art would recognize that including an electronic switch configured to control opening and closing at least a portion of the fluid-flow connecting system would provide a fast and convenient way to control opening and closing of the valves. It is additionally noted that it is known in the art to control valves via mechanical devices or electromechanical systems (para. 364 of Tadin) to provide the predictable results of opening and closing valves. The combined reference would result in the electronic switch enabling switching the fluid-filled bladder system between the foot- securing configuration and the foot-insertion configuration by allowing opening and closing of at least a portion of the fluid-flow connecting system.

The examiner further notes that providing how an apparatus would achieve a claimed functionality is not an improper hindsight reconstruction. The examiner is simply explaining how the structure would be capable of achieving the claimed functionality/intended use as supported by MPEP 2114.

Regarding applicant’s argument that Lakic nor Carlson describes or suggests an article of footwear in which a portion of a friction reducing agent is applied to an outer surface of a fluid-filled bladder system located within an interior foot-receiving chamber of the article of footwear because it appears from fig. 62 that the heel flap is not exposed and therefore there would be no reason to include a friction reducing agent on the heel flap of Lakic, the examiner contends that the examiner’s rejection doesn’t require adding a friction reducing agent on the heel flap of Lakic. The combination adds  a friction reducing agent including a first portion extending over the upper rim of the foot-receiving opening and along the upper 6Application No. 15/790,536Docket No.: 005127.02043/160010US02 Amendment dated January 28, 2022After Final Office Action of Cannot interpret entered dateinterior edge and the upper exterior edge proximate of the foot-receiving opening of Lakic, and a second portion applied to at least a portion of the outer surface of 221 that would face the wearer’s foot which is located within the interior foot-receiving chamber of the article of footwear in view of Carlson in order to reduce sheer at and adjacent the upper rim (col. 9, lines 18-23 of Carlson), and to provides a low friction surface area to reduce abrasion against the wearer’s foot (col. 7, lines 58-67, col. 8, lines 1-7 of Carlson). 

 Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732